Citation Nr: 0515116	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968.  His service separation document also reported 
he had just over one year of prior active duty for training.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that determination, the RO inter 
alia denied the claims of service connection for a bilateral 
eye disability, bilateral hearing loss, a left shoulder 
disability, and hepatitis C.  The veteran disagreed and this 
appeal ensued.  

In March 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.  


REMAND

In its March 2004 remand, the Board instructed the RO to 
obtain the veteran's service medical records for the period 
of service from September 1967 to December 1968.  The Board 
noted that these records had apparently been associated with 
the claims file, but were not present in the file.  In a 
November 2004 supplemental statement of the case, the RO 
reported it obtained the veteran's "first enlistment" and 
"release from active duty" examinations.  Those documents, 
though, are not in the claims file, which contains service 
medical records from September 1966 to January 1967 during 
active duty for training, and records from 1972 when he 
separated from inactive reserve duty.  The file does not 
contain service medical records for the period of the 
veteran's active service from September 1967 to December 
1968, nor does it contain an examination at entrance in or 
near September 1967 or a separation examination in or near 
December 1968.  

In response to the Board's remand directive, the RO 
identified and associated with the record May 1972 medical 
evaluations concerning the veteran's release from reserve 
obligations.  These records are were already of record and do 
not address the veteran's medical condition during his 
service from September 1967 to December 1968.  Moreover, in 
April 2004 the National Personnel Records Center informed the 
RO that additional service medical records may have been 
forwarded to the Medical Department of the Naval Reserve 
Training Center in Miami, Florida.  

A remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders.  VA has 
a concomitant duty to ensure compliance with the terms of the 
remand.  The Board errs if it fails to ensure compliance with 
its own remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Because the RO has not obtained the service medical 
records from September 1967 to December 1968, the Board is 
remanding this case specifically to obtain these service 
medical records.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Obtain the veteran's service medical 
records for the period of active service 
from September 1967 to December 1968.  If 
no records are available from the 
National Personnel Records Center, the RO 
should attempt to obtain records for any 
alternative source available, including 
the Medical Department of the Naval 
Reserve Training Center in Miami, 
Florida.  If no records are available, 
obtain written confirmation of that fact.  
Associate all documents obtained with the 
claims file.  

2.  Upon completion of the action mandated 
by paragraph (1), readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, which 
addresses all relevant actions taken on 
the claims for benefits.  The veteran and 
his representative should be given the 
opportunity to respond to the supplemental 
statement of the case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he is 
notified by the RO.   The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



